Citation Nr: 9909447	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  95-08 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
anxiety neurosis.

2.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a 10 percent 
disability rating for anxiety neurosis.  

In September 1996 the RO granted an increased disability 
rating to 50 percent for anxiety neurosis.  The Board notes 
that a higher schedular evaluation for this disability is 
possible; therefore, the issue of entitlement to a higher 
rating is presently before the Board on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In May 1997 the RO denied a total disability rating based 
upon individual unemployability.  Subsequently, the veteran 
perfected an appeal as to this issue.

In December 1997 the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates the veteran's service-
connected anxiety neurosis with PTSD is presently manifested 
by no more than "considerable" impairment of social and 
industrial adaptability, with anxiety, intermittent memory 
impairment and disturbances of motivation and mood.  The 
disability results in less than severe impairment of social 
and industrial adaptability and does not result in 
deficiencies in most areas of occupational and social 
interaction due to suicidal ideation, obsessional rituals, 
intermittently illogical speech, near-continuous panic or 
depression affecting the ability to function independently, 
impaired impulse control, or spatial disorientation.  

3.  The veteran's other service-connected disabilities 
include a chest condition (respiratory disorder), assigned a 
0 percent disability rating, malaria, assigned a 0 percent 
disability rating, and appendectomy scar, assigned a 0 
percent disability rating.  The veteran's combined disability 
rating is 50 percent.

4.  There is no probative evidence demonstrating that the 
veteran has experienced frequent periods of hospitalization 
or marked interference with employment due to his service-
connected disabilities.  

5.  The veteran is not unemployable solely because of his 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for the 
veteran's recurrent major depression have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Codes 9207, 9405, 9434 (before and after November 
1996).

2.  A total rating for compensation purposes based on 
individual unemployability is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records include diagnoses of anxiety neurosis 
and combat fatigue.  VA examination in September 1947 
included diagnoses of old healed appendectomy without 
sequela, no evidence of lung pathology, and history of 
malaria.  

In April 1944 the RO granted service connection for "chest 
condition" manifested by sibilant sonorous rales in the left 
chest, assigned a 0 percent disability rating, malaria, 
assigned a 0 percent disability rating, appendectomy, 
assigned a 0 percent disability rating, and the residuals of 
combat fatigue, assigned a 0 percent disability rating.  An 
October 1947 amended rating decision assigned effective dates 
from December 18, 1947.

VA examination in February 1955 found no evidence of lung 
disease.  The diagnoses included healed appendectomy scar and 
malaria, by history only.

VA examination in November 1975 included a diagnosis of 
chronic anxiety neurosis, mild to moderate.  It was noted the 
disorder was manifested by tenseness, restlessness, 
apprehension, depressed mood, low stress tolerance, nausea, 
possible occasional hallucinations and poor vocational 
adjustment.  The examiner noted that the veteran had 
completed the ninth grade, and that he had worked as a welder 
until 1970 when the job ended because of injuries to his left 
knee and back.  

A June 1994 private medical certificate noted that the 
veteran was receiving treatment for diabetes, coronary artery 
disease and anxiety.  It was noted that the disorders were of 
slow progression and increasing disability.

VA medical records dated from August 1993 to February 1995 
include diagnoses of dysthymia, early dementia, coronary 
artery disease and diabetes mellitus.  A January 1994 record 
included a diagnosis of acute bronchitis.

VA hospital records dated from August 1995 to September 1995 
included a diagnosis of dysthymic disorder.  The veteran 
reported that his nervous disorder had increased in severity, 
and provided a history of nervousness and nightmares since 
World War II.  He stated that he had been able to cope with 
this disability until the early 1980's when he became unable 
to work after an industrial accident.  The examiner noted the 
veteran had multiple somatic complaints, and that his 
physical health had progressively worsen in recent years.  It 
was noted the veteran's Global Assessment of Functioning 
(GAF) at the time of admission was 70, and that his GAF at 
discharge was 80, which was also his highest level of 
functioning for the previous year. 

VA hospital records dated from July 1996 to August 1996 
included diagnoses of major depression, post-traumatic stress 
disorder (PTSD), insulin-dependent diabetes mellitus, 
hypertension, coronary artery disease, essential tremor and 
cranial nerve VI palsy.  The examiner noted the veteran's 
current GAF was 55 to 60.  It was also noted that the veteran 
was retired and unable to maintain gainful employment.

VA medical records include diagnoses of major depression, 
PTSD, coronary artery disease, insulin dependent diabetes 
mellitus, essential tremor and cranial nerve VI palsy.  In 
July 1996 the veteran reported he had been sleeping well, 
without nightmares.  An August 1996 report noted the veteran 
"hinted" that he experienced suicidal thoughts at home.  

VA psychiatric examination in August 1996 included diagnoses 
of major depressive disorder, in partial remission, and 
chronic PTSD.  The veteran reported he continued to 
experience nightmares, usually 2 to 3 per week, and crying 
spells.  He stated that he was short-tempered, and that he 
had experienced intermittent visual hallucinations over the 
past 2 years.  He also reported that he had worked as a 
welder until about 1970 when he had to stop because of 
tremors.  

The examiner noted the veteran was slightly tremulous and was 
seated in a wheelchair, but was alert and oriented.  His mood 
was anxious, and his anxiety level increased upon mental 
status testing.  Affect was moderately constricted, but 
appropriate to expressed thought content.  He was over-
productive of spontaneous speech, but content was relevant 
and goal directed.  There was no evidence of hallucinations 
or delusions.  He was able to recall 2 of 3 items on the 
third attempt, and recalled one of the items after 3 minutes.  
He made 3 errors in calculations and 3 errors in reversed 
spelling.

In his March 1997 application for a total disability rating 
based upon individual unemployability, the veteran reported 
that he last worked in 1970.  He stated that he was prevented 
from securing gainful employment as a result of anxiety and 
war fatigue disabilities.  He noted that he had completed the 
9th grade, and had not received additional education or 
training since he became too disabled to work.  He stated 
that his nervous disorder had increased in severity, and that 
he had recently experienced difficulty sleeping.

In a September 1997 statement the veteran reported that his 
service-connected disabilities had increased in severity.  He 
stated that he had difficulty sleeping and experienced 
nightmares related to his experiences in service.

VA psychology group therapy notes dated from January 1998 to 
March 1998 show the veteran complained of nightmares, 
insomnia and nervousness.  He denied homicidal or suicidal 
ideation.

VA hospital records dated from June 1998 to July 1998 
included discharge diagnoses of axonal demyelinating 
sensorimotor polyneuropathy, insulin dependent diabetes 
mellitus, hypertension, coronary artery disease, essential 
tremor, depression, PTSD, and history of cerebrovascular 
accident with left hemiparesis.  It was noted the veteran had 
been unable to ambulate for a year.

VA examination in October 1998 included Axis I diagnoses of 
generalized anxiety with symptoms of PTSD, major depressive 
disorder in partial remission, and cognitive disorder not 
otherwise specified.  Axis III diagnoses included axonal 
demyelinating sensorimotor polyneuropathy, insulin dependent 
diabetes mellitus, hypertension, coronary artery disease, 
essential tremor, and history of cerebrovascular accident 
with left hemiparesis.  A current GAF score of 50 was 
assigned.  

The veteran reported nightmares, approximately 2 to 3 per 
week, and difficulty sleeping.  He stated that he stopped 
working in 1970 because of an industrial accident and later 
stated that he stopped working as a welder in 1970 because he 
became too tremulous.  He reported that he had been married 
for 53 years, and that he enjoyed good relationships with his 
6 children.  He stated that there was very little he could do 
for himself because he was usually confined to his wheelchair 
or bed.  He also stated that he was depressed much of the 
time, experienced feelings of worthlessness and lack of 
energy, had poor appetite and had short-term memory problems.  
He reported he was interested in his great-grandchildren, and 
denied suicidal ideation.

The examiner noted the veteran was tremulous and had signs of 
weakness.  He was moderately disheveled, and used a 
wheelchair for mobility.  He attempted to be cooperative, but 
was very repetitive in his stories.  His speech was mildly 
dysarthric and slow, and mood was slightly depressed with 
full and appropriate affect.  No lability was detected.  His 
thought processes were coherent, but his answers were 
somewhat circumstantial and tangential.  There was no 
evidence of a psychotic process.  He was awake, alert and 
partially oriented.  He was able to recall 3 words after 2 
repetitions, but could recall none after 5 minutes.  He could 
not perform calculations.  His fund of information was 
impaired.

The examiner opined that the major cause of the veteran's 
present disability was his deteriorating neurological 
condition, specifically his essential tremor and axonal 
demyelinating sensorimotor polyneuropathy.  It was noted that 
the veteran did have present symptoms of generalized anxiety, 
but that the symptoms did not prevent him from having good 
personal relationships and, therefore, would not, in the 
absence of his advanced age and other 
medical/physical/psychiatric disorders, make him 
unemployable.  It was the examiner's impression that the 
veteran's neurological disorder was the reason he became 
unemployable.

In his January 1999 VA Form 9 the veteran stated that due to 
his "condition" and use of medication he could not work in 
any capacity.  He stated that he would work if he were able.


Higher Rating Claims

Initially, the Board notes that the veteran's claims are 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented claims which are plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1998).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

In this case, the Board notes that in November 1996 the 
schedular criteria for evaluations of psychiatric 
disabilities were amended, effective November 7, 1996.  
Subsequently, in December 1998, the RO issued a supplemental 
statement of the case which evaluated the veteran's 
psychiatric disorder under the new rating criteria and 
continued a 50 percent disability rating.

The Ratings Schedule, prior to the November 1996 amendments, 
provided a 50 percent disability rating for mental disorders 
when there was evidence of "considerable" impairment of 
social and industrial adaptability.  The next higher rating 
of 70 percent required evidence of "severe" impairment of 
social and industrial adaptability, and a 100 percent 
disability rating was assignable when there was totally 
incapacitating psychoneurotic symptoms bordering on a gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, 
resulting in a profound retreat from mature behavior and a 
demonstrable inability to obtain or retain employment.  See 
38 C.F.R. § 4.132, General Rating Formula for Psychoneurotic 
Disorders (effective before November 1996).

In addition, the United States Court of Appeals for Veterans 
Claims (Court)  has held that GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Under the Ratings Schedule criteria in effect prior to 
November 1996, based upon a review of the record, the Board 
finds the medical evidence demonstrates the veteran's 
service-connected anxiety neurosis with PTSD is presently 
manifested by no more than "considerable" impairment of 
social and industrial adaptability.  Although recent VA 
medical records show current GAF scores of 50, indicative of 
"serious" symptoms, the record reflects that his 
functioning is primarily impaired by nonservice-connected 
neurologic disabilities.  

In fact, the October 1998 VA examiner specifically noted that 
the veteran enjoyed good interpersonal relationships, and 
stated that his generalized anxiety symptoms, in the absence 
of age and other medical and psychiatric disorders, would not 
make him unemployable.  His mood was mildly anxious and 
depressed and his memory was defective, but his thought 
process was coherent.  Therefore, the Board finds the 
veteran's social and industrial impairment due to his 
service-connected psychiatric disability is not shown to be 
"severe" or "total" under the old criteria.

The Ratings Schedule, after the November 1996 amendments, 
provides a 50 percent rating when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, General Rating Formula 
for Mental Disorders.  

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The November 1996 amendments to the Ratings Schedule also 
state that the nomenclature employed in the schedule is based 
upon the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), which includes the GAF scale.  See 
38 C.F.R. § 4.130.

Under the current version of the Ratings Schedule criteria, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 50 percent at this time.  Medical evidence 
demonstrates his service-connected anxiety neurosis with PTSD 
is presently manifested by anxiety, intermittent memory 
impairment and disturbances of motivation and mood.  These 
manifestations warrant no more that a 50 percent disability 
rating under the new criteria.

The Board notes there is no medical evidence, related to the 
service-connected disorder, of deficiencies in most areas of 
occupational and social interaction due to suicidal ideation, 
obsessional rituals, intermittently illogical speech, near-
continuous panic or depression affecting the ability to 
function independently, impaired impulse control, spatial 
disorientation, difficulty in adapting to stressful 
circumstances or an inability to establish and maintain 
effective relationships.  Therefore, a 70 percent disability 
rating is not warranted.

There is also no medical evidence, solely attributable to the 
veteran's service-connected anxiety neurosis with PTSD, of 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Therefore, the 
Board finds a 100 percent schedular rating is not warranted.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1998).  The record reflects that the RO 
considered and declined to refer the veteran's case for an 
extraschedular rating. 

Based upon a comprehensive review of the record, the Board 
finds that the regular schedular standards applied in this 
case adequately describe and provide for the veteran's 
anxiety neurosis with PTSD.  It is significant to note that 
the schedular criteria for psychiatric disorders are based, 
in part, upon industrial impairment, including a 100 percent 
rating which has been considered.

Although the veteran, in essence, contends that his service-
connected anxiety neurosis with PTSD results in marked 
interference with employment, the Board finds that the 
evidence is not probative of the fact that the veteran has 
severe or total industrial impairment due to this disability.  
Medical evidence shows the veteran has numerous nonservice-
connected disabilities, including recent findings of axonal 
demyelinating sensorimotor polyneuropathy, insulin dependent 
diabetes mellitus, hypertension, coronary artery disease, 
essential tremor, and history of cerebrovascular accident 
with left hemiparesis, which may not be considered in 
evaluating his ability to obtain substantially gainful 
employment. 

In addition, while the record indicates periods of 
hospitalization, the hospital reports demonstrate the 
treatment pertained primarily to the veteran's nonservice-
connected disorders.  Therefore, the Board finds the evidence 
is not persuasive of frequent hospitalization solely due to 
his service-connected disabilities; entitlement to 
extraschedular rating consideration is not warranted.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for a rating in excess of 50 percent for anxiety 
neurosis with PTSD.

Unemployability Claim

In this case, the Board notes that the veteran's present 
service-connected disabilities include anxiety neurosis with 
PTSD, assigned a 50 percent disability rating, chest 
condition (respiratory disorder), assigned a 0 percent 
disability rating, malaria, assigned a 0 percent disability 
rating, appendectomy scar, assigned a 0 percent disability 
rating.  The veteran's combined disability rating is 50 
percent.

As noted above, the Board finds a rating higher than 50 
percent for the veteran's anxiety neurosis with PTSD is not 
warranted.  The Board also finds that the veteran has not 
claimed, and the evidence of record does not indicate, any 
increase in disability as to his service-connected chest 
condition, malaria and appendectomy scar disabilities.

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) 
(1998).

VA policy provides that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, extra-schedular consideration applies 
in cases where veterans are unemployable by reason of 
service-connected disabilities, but fail to meet the 
percentage standards.  38 C.F.R. § 4.16(b).

As noted above, the veteran's service-connected disabilities 
are assigned a combined 50 percent disability rating.  
Therefore, as the veteran does not meet the percentage 
standards for a total disability rating, the matter of 
employability is determined by whether the veteran's overall 
service-connected disability picture warrants an extra-
schedular rating, with consideration of factors including his 
employment history, and educational and vocational 
attainment.

The record reflects that the veteran has a 9th grade 
education.  His employment history includes employment as a 
welder until 1970.  The veteran argues that he is unable to 
work because of his disabilities.

Recent medical evidence demonstrates that the veteran is 
presently unemployable.  The Board notes, however, that the 
October 1998 VA examiner found the veteran's unemployability 
was the result of his nonservice-connected neurologic 
disabilities.

Based upon the evidence of record, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's disability level.  
There is no persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the veteran's 
service-connected disabilities that would take his case 
outside the norm so as to warrant an extraschedular rating.  

The Board notes there is no probative evidence of frequent 
hospital treatment for any service-connected disability, and 
no competent evidence that the veteran's employment 
difficulties are solely due to his service-connected 
disabilities.  Therefore, the Board concludes that a total 
rating based upon individual unemployability is not 
warranted.


ORDER

Entitlement to a rating in excess of 50 percent for anxiety 
neurosis is denied.

Entitlement to a total disability rating based upon 
individual unemployability is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 
- 3 -


- 1 -


